ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The proposed amendment will not be entered as it requires new search and consideration.  The new moisture content and pH have not been previously presented and as such require new search and consideration.

Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive, because:
A)  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the absence of polymers during the blending step (b)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
B)  The applicant’s argument that the process step of Mohanty et al. would likely change the structure of the lignin is not persuasive.  The allegation is not supported by objective evidence and thus does not have the weight of evidence of the record.  Further, the only claimed structural features are for the precursor lignin, and thus the change of the structure during processing is allowed by the instant claims.
C)  The applicant’s argument with regard to Gongunuta et al. are not germane.  The instant rejection does not incorporate the teachings of Gonugunta et al. into the process of Mohanty et al., but rather is relied upon as an evidentiary reference to teach the moisture content and the pH of the lignin already present in Mohanty et al.  
D)  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
While Schorr et al. teaches a polyolefin resin, the reference is not being relied upon for this feature in the rejection as set forth.  Schorr et al. is being relied upon for its teaching of a Lignoboost lignin as an equivalent for the Protobind 2400 of Mohanty et al.
E)  The applicant’s argument that there is no motivation to use the microextruder of Xplore is not persuasive.  Mohanty et al. teaches the mixing as occurring in a DSM micro extruder.  Mohanty et al. is silent towards the details of the DSM micro extruder.  However, Xplore teaches a DSM micro extruder with a screw feeder (pg. 2-3) and a jacketed twin screw extruder (pg. 2-3).  Mohanty et al. teaches two passes through the extruder (¶0080) and the second pass would read on the second screw feeder.  It would have been obvious to a person having ordinary skill in the art to have used the extruder of Xplore in the process of Mohanty et al., and the motivation to do so would have been, as Xplore suggests, it is a commercially available extruder of the type used in Mohanty et al.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIAM J HEINCER/Primary Examiner, Art Unit 1767